May 15, 1934.
This action, brought in the original jurisdiction of the Court, is in the nature of quo warranto "to try the title of *Page 63 
the defendant to the office of superintendent of the county home of Greenville County." Upon examination of the record, made up of the pleadings, notices, and affidavits filed in the case, we find that additional evidence is necessary, there being disputed matters of fact, for a proper disposition of the questions presented. While the Court might exercise its power, as is suggested, to frame and certify to the Circuit Court issues for the determination of questions of fact, we think, for satisfactory reasons, that the better and more expeditious plan would be to dismiss this proceeding, without prejudice to the rights of the plaintiffs to bring an action in the Court of Common Pleas for Greenville County, if they be so advised, for hearing and determination in that Court of the matters here sought to be litigated. And it is so ordered.
MR. CHIEF JUSTICE BLEASE, MESSRS. JUSTICES STABLER, CARTER and BONHAM and MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concur.